NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
RHODERICK D. HALL,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
AND
UNITED STATES POSTAL SERVICE,
Intervenor. ‘
2012-3063
Petition for review of the Merit SyStems Protection
Board in case no. ATO752110116-I~1.
ON MOTION
0 R D E R
The Merit SysteIns Protection Board moves for a 30-
day extension of tin1e, until June 1, 2012, to file its
response brief
Upon consideration thereof

HALL V. MSPB 2
IT ls 0RDERED THAT:
The motion is granted The Board’s and the USPS’
response briefs are due June 1, 2012.
FoR THE CoURT
APR 2 7 2012
/s/ J an Horba1y
Date J an HorbaIy
Clerk
cc: Rhoderick D. Ha11
Renee A. Gerber, Esq. _
Jeffrey Gauger’ ESq` us coumFi:'EEA'¢?PsALsF0a
321 11-le FEnEzz1s.L macon
APR 2 7 2012
JAN HORBALV
C|.EiK